SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2014 Beamz Interactive, Inc. (Exact name of registrant as specified in its charter) Delaware 000-54662 94-3399024 (State or other jurisdiction (Commission File (IRS Employer incorporation) Number) Identification No.) 15354 N. 83rd Way, Suite 101, Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code480-424-2053 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 to Form 8-K is being filed as an amendment to the Current Report on Form 8-K filed with the United States Securities and Exchange Commission by Beamz Interactive, Inc. on July 16, 2014. The Form 8-K was filed to report the results of the matters submitted to a vote at the Annual Meeting of Stockholders held on July 1, 2014. The sole purpose of this Amendment is to disclose the Board of Directors’ decision regarding the frequency of future advisory votes on executive compensation. Item5.07 Submission of Matters to a Vote of Security Holders (a) On July 1, 2014, Beamz Interactive, Inc. (the “Company”) held its Annual Meeting of Stockholders. (b) The following table presents the final voting results for the items that were presented for stockholder approval. (1)To elect Gerald Riopelle to the Beamz Board of Directors as a Class I director for a term of three years: (2)To approve an amendment to the Company’s Fourth Amended and Restated Certificate of Incorporation, increasing the number of authorized shares of the Company’s common stock from 40,000,000 to 100,000,000 (the “Charter Amendment”). (3)Approval, by advisory vote, a resolution on executive compensation. One Year Two Years Three Years Abstain (4)Recommend, by advisory vote, the frequency of future advisory votes on executive compensation. In light of these results, the Company’s Board of Directors has decided that future advisory votes on named executive officer compensation will be held every three years until the next advisory vote on the frequency of such votes, which in accordance with applicable law, will occur no later than the Company’s Annual Meeting in 2020. At a meeting held July 1, 2014, following the Annual Meeting of Stockholders, the Company’s Board of Directors considered the foregoing advisory vote and decided that future advisory votes on named executive officer compensation will be held every three years until the next advisory vote on the frequency of such votes, which in accordance with applicable law, will occur no later than the Company’s Annual Meeting in 2020. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEAMZ INTERACTIVE, INC. Date: November 25, 2014 By: /s/Charles R. Mollo Charles R. Mollo, Chief Executive Officer
